USCA1 Opinion

	




[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]United States Court of AppealsFor the First Circuit                                 No. 98-1735                         JANE B. ROBERTS,                      Plaintiff, Appellant,                                v.                    KEVIN E. ROBERTS, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS          [Hon. Richard G. Stearns, U.S. District Judge]                              Before Stahl, Circuit Judge,Campbell, Senior Circuit Judge,and Lynch, Circuit Judge.     Elaine Whitfield Sharp, Daniel S. Sharp and Whitfield, Sharp & Sharp on brief for appellant.February 9, 1999                                                                            Per Curiam.  Upon de novo review of the record, and  consideration of appellant's brief, we conclude that the  summary judgments for defendants Duffy, Gilleo, and Henderson  should not be set aside.  We reach this conclusion essentially  for the reasons given in the magistrate judge's Report and  Recommendation dated February 27, 1998, and in the district  court's Memorandum and Order dated May 12, 1998.  We add only  one comment.               Any procedural irregularity in entering judgment for  defendant Gilleo was harmless, because, in connection with the  Dorsey defendants' motion for summary judgment, appellant had  ample opportunity and motivation to litigate the question of  defendant Gilleo's role.  See Berkovitz v. Home Box Office,  Inc., 89 F.3d 24, 29 (1st Cir. 1996); Jardines Bacata, Ltd. v.  Diaz-Martinez, 878 F.2d 1555, 1561 (1st Cir. 1989).  The  findings and conclusions on that subject in the magistrate  judge's Report and Recommendation effectively disposed of the  claims against defendant Gilleo.  Appellant failed to object to  any aspect of that Report and Recommendation, and judgment was  entered accordingly.  See United States v. Wihbey, 75 F.3d 761,  766 n.1 (1st Cir. 1996).  Even were we inclined to consider  appellant's belated and forfeited arguments now, in any event,  those arguments do not persuade us that any viable claims  remained.                                    -2-             As appellant has appealed from the judgments for  defendants Duffy, Gilleo, and Henderson only, the motion of the  Dorsey defendants is denied as moot.             Affirmed.  See 1st Cir. Loc. R. 27.1.